Citation Nr: 1629598	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied entitlement to service connection for a bilateral hearing loss.  In October 2014, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a joint motion for remand. 

In the October 2014 decision the Board also denied entitlement to service connection for a lumbar disorder to include residuals of a back injury, degenerative disc disease, and stenosis; a cervical disorder to include a "neck nerve" disorder, degenerative disc disease and spondylosis; a recurrent nerve disorder of the arms, legs, feet, and toes; and an acquired eye disorder to cataracts, ptosis, dermatochlasis, right lower lid entropion, blepharospasm; and dry eye syndrome.  The Board's denial of these claims was not disturbed by the Court.  Hence, the Board's decision regarding those claims is final.  38 U.S.C.A. § 7104 (West 2014).

As noted in October 2014, the Veteran in June 2014 advanced a claim stating that "due to suffering from these disabilities over the years without any [relief] from VA, [I have developed] ... depression and my nervous condition."  Hence, the October 2014 Board found that the Veteran's appeal may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder to include depression.  As was the case in October 2014, this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and this matter is again referred for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The parties to the February 2016 joint motion for remand found that the Board's decision denying entitlement to service connection for a bilateral hearing loss provided inadequate reasons and bases.  In particular the Court raised questions relative to the Board's reliance on a January 2013 VA audiological examination.  In light of those concerns and after a review of the record, the Board finds that further development is in order.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any private or VA provider who has cared for any hearing loss since October 2014.  If a written authorization is needed to secure certain medical records, the Veteran should provide that.  If the RO cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter schedule the Veteran for a VA audiological examination in order to address the nature and etiology of any diagnosed hearing loss.  This examination is to be conducted by an audiologist who has not previously examined or treated the claimant.  The audiologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  Following the examination, and after considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the audiologist must address whether it is at least as likely as not that any diagnosed hearing loss is related to his military service to include due to inservice noise exposure.  A complete rationale for any opinion expressed must be provided.

If the requested opinion cannot be rendered without resorting to speculation, the audiologist must fully explain whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the audiologist, i.e., additional facts are required, or the audiologist does not have the needed knowledge or training.

The examining audiologist is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The audiologist is advised that while the Veteran is not competent to state that he has suffered from a specific type of hearing loss since service, he is competent to state that he has had problems hearing since active duty.  The audiologist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.
 
5.  Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the Veteran's submission of medical opinion evidence finding that there is a relationship between any diagnosed hearing loss and his military service, the evidence considered in offering such an opinion, and the reason why such an opinion is offered..

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

